Exhibit 10.1

AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of August 1, 2014, is entered into by and among ENCORE
CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, the Lenders party hereto, and SUNTRUST
BANK, as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Swingline Lender and Issuing Bank.


RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of February
25, 2014 (as the same may be further amended, restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have extended revolving credit and term loan facilities to the
Borrower; and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
set forth herein, and the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the undersigned Lenders have agreed to
such requests, subject to the terms and conditions of this Amendment;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Credit Agreement, as
amended by this Amendment.
2.    Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Amendment Effective Date (as defined below),
the Credit Agreement is hereby amended as follows:
(a)    The preamble to the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of February 25, 2014, by and among ENCORE CAPITAL GROUP, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as collateral agent for the Secured Parties, as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).
(b)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating in its entirety the definition of “Propel Group” to read as follows:
“‘Propel Group’ means the Subsidiaries of Propel Acquisition LLC.”



--------------------------------------------------------------------------------




(c)    Section 1.1 of the Credit Agreement is hereby further amended by adding
the following definition of “Blue Ridge Acquisition” in proper alphabetical
order:
“‘Blue Ridge Acquisition’ means the acquisition of all of the equity interests
in Atlantic Credit & Finance, Inc., a Virginia corporation, and, indirectly,
each of such company’s subsidiaries, which companies collectively are engaged in
the business of (i) purchasing, holding, maintaining, collecting and/or
servicing charged-off consumer receivables and (ii) providing related services.”
(d)    Section 5.1 of the Credit Agreement is hereby amended by amending and
restating in its entirety subsection (j) thereof to read as follows:
“(j)    As soon as practicable, and in any event within thirty (30) days after
the close of each calendar month (or, in the case of (i) the final month of any
of the first three calendar quarters in any calendar year, forty-five (45) days
after the close of such month, and (ii) the final month of any calendar year,
sixty (60) days after the close of such month), the Borrower shall provide the
Administrative Agent and the Lenders with a Borrowing Base Certificate
(containing a certification by an Authorized Officer that the Receivables
Portfolios included in the Borrowing Base referenced in such Borrowing Base
Certificate are performing, in the aggregate, at a sufficient level to support
the amount of such Borrowing Base), together with such supporting documents
(including without limitation (i) to the extent requested by the Administrative
Agent, copies of all bills of sale and purchase agreements evidencing the
acquisition of Receivables Portfolios included in the Borrowing Base and (ii) a
copy of the most recent static pool report with respect to such Receivables
Portfolios as the Administrative Agent reasonably deems desirable, all certified
as being true and correct in all material respects by an Authorized Officer of
the Borrower). The Borrower may update the Borrowing Base Certificate more
frequently than as provided above and the most recently delivered Borrowing Base
Certificate shall be the applicable Borrowing Base Certificate for purposes of
determining the Borrowing Base at any time;”


(e)    Section 7.1 of the Credit Agreement is hereby amended by deleting
“$450,000,000” from subsection (n) thereof and inserting in lieu thereof
“$750,000,000”, such that subsection (n) reads in its entirety as follows:
“(n)    Additional unsecured or subordinated Indebtedness of the Borrower or any
of its Restricted Subsidiaries, to the extent not otherwise permitted under this
Section 7.1; provided, however, that (i) the aggregate principal amount of such
additional Indebtedness shall not exceed $750,000,000, (ii) such Indebtedness
shall not mature, and shall not be subject to any scheduled mandatory
prepayment, redemption or defeasance, in each case prior to five (5) years from
the date of issuance of such Indebtedness and (iii) if such Indebtedness is
subordinated, the terms of such subordination shall be reasonably acceptable to
the Administrative Agent;”
(f)    Section 7.4 of the Credit Agreement is hereby amended by amending and
restating clause (v) of subsection (d) in its entirety to read as follows:
“(v)    the aggregate Purchase Price for all such Permitted Acquisitions after
August 1, 2014 (exclusive of up to $205,000,000 of the Purchase Price for the
Blue Ridge Acquisition) shall not exceed $225,000,000;”

2

--------------------------------------------------------------------------------




(g)    Section 7.4 of the Credit Agreement is hereby further amended by deleting
the word “and” at the end of clause (j) thereof, deleting clause (k) thereof and
replacing the same with a new clause (k) and clause (l) to read in their
entirety as follows:
“(k) Investments in Unrestricted Subsidiaries provided that such Investments
made on or after August 1, 2014 shall not exceed in the aggregate at any time
$250,000,000 less the aggregate outstanding Investments made pursuant to clause
(i) of this Section 7.4; and
(l) Investments in Blocked Propel Subsidiaries, provided that such Investments
made on or after August 1, 2014 shall not exceed in the aggregate at any time
$200,000,000.”
3.    Representations and Warranties. The Borrowers and the Guarantors hereby
represent and warrant to the Administrative Agent, the Collateral Agent, the
Swingline Lender, the Issuing Bank and the Lenders as follows:
(a)    No Default or Event of Default has occurred and is continuing as of the
date hereof, nor will any Default or Event of Default exist immediately after
giving effect to this Amendment.
(b)    The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects (except for
representations and warranties already covered by concepts of materiality, which
shall be true and correct in all respects) as of the date hereof (except for
representations and warranties made with reference to an earlier date).
(c)    The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Amendment has been duly executed and delivered
by each Loan Party. Each of this Amendment and the Credit Agreement, as amended
hereby, constitute the valid and binding obligations of the Loan Parties,
enforceable against them in accordance with their respective terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
(d)    The execution and delivery of this Amendment by the Loan Parties, and
performance by the Borrower of this Amendment and the Credit Agreement, as
amended hereby (i) do not require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority, except those as have
been obtained or made and are in full force and effect, (ii) will not violate
any organizational documents of, or any law applicable to, any Loan Party or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under the Credit Agreement, the Prudential Senior Secured
Note Agreement, any Material Indebtedness Agreement, any other material
agreement or other material instrument binding on any Loan Party or any of their
assets or give rise to a right thereunder to require any payment to be made by
any Loan Party, (iv) will not result in the creation or imposition of any Lien
on any asset of any Loan Party, except Liens (if any) created under the Loan
Documents and/or (v) will not result in a material limitation on any licenses,
permits or other governmental approvals applicable to the business, operations
or properties of the Loan Parties.
(e)    The execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.

3

--------------------------------------------------------------------------------




(f)    The Borrower has determined that this Amendment does not constitute a
“significant modification” within the meaning of Treasury Regulations Section
1.1001-3(e).
4.    Effective Date.
(a)    This Amendment will become effective on the date on which each of the
following conditions has been satisfied (the “Amendment Effective Date”) to the
satisfaction of the Administrative Agent:
(i)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties and the Required Lenders;
(ii)    the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to or on the Amendment Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings;
(iii)    the Administrative Agent shall have received a certified copy of an
amendment to, or an amendment and restatement of, the Prudential Senior Secured
Note Agreement duly executed by each party thereto, in form and substance
acceptable to the Administrative Agent; and
(iv)    the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Amendment.
(b)    For purposes of determining compliance with the conditions specified in
this Section 4, each Lender that has executed this Amendment and delivered it to
the Administrative Agent shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required under
this Section 4 to be consented to or approved by or acceptable or satisfactory
to such Lender unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.
(c)    From and after the Amendment Effective Date, the Credit Agreement is
amended as set forth herein. Except as expressly amended pursuant hereto, the
Credit Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects.
(d)    The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Amendment Effective Date.
5.    Miscellaneous.
(a)    Except as herein expressly amended, all terms, covenants and provisions
of the Credit Agreement and each other Loan Document are and shall remain in
full force and effect and all references in any Loan Document to the “Credit
Agreement” shall henceforth refer to the Credit Agreement as amended by this
Amendment. Nothing in this Amendment or in any of the transactions contemplated
hereby is intended, or shall be construed, to constitute a novation or an accord
and satisfaction of any of the Obligations of the

4

--------------------------------------------------------------------------------




Borrower under the Credit Agreement or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.
(b)    This Amendment shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns.
(c)    THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.6 AND 10.7 OF
THE CREDIT AGREEMENT (AS AMENDED HEREBY) RELATING TO GOVERNING LAW,
JURISIDICTION AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE
BY THIS REFERENCE INCORPORATED HEREIN IN FULL.
(d)    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 4 above, this Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties required to be a
party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 10.2 of
the Credit Agreement.
(e)    If any provision of this Amendment or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents, or to constitute a course of conduct or dealing among the
parties. The Administrative Agent and the Lenders reserve all rights, privileges
and remedies under the Loan Documents.
(f)    The Borrower shall reimburse the Administrative Agent upon demand for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.
(g)    In consideration of the amendments contained herein, each of the Loan
Parties hereby waives and releases each of the Lenders, the Administrative Agent
and the Collateral Agent from any and all claims and defenses, known or unknown,
existing as of the date hereof with respect to the Credit Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
(h)    This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.
[Remainder of this page intentionally left blank.]





5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ENCORE CAPITAL GROUP, INC.


By:     /s/ Paul Grinberg         
Name: Paul Grinberg
Title: Executive Vice President & CFO




SUNTRUST BANK,
as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and as
a Lender


By:     /s/ Paula Mueller         
Name: Paula Mueller
Title: Director




BANK OF AMERICA, N.A.,
as Lender



By:     /s/ Christopher D. Pannacciulli        
Name: Christopher D. Pannacciulli
Title: Senior Vice President




FIFTH THIRD BANK, as Lender


By:     /s/ Gregory J. Vollmer    _______    
Name: Gregory J. Vollmer
Title: Vice President




ING CAPITAL LLC, as Lender


By:     /s/ Robert D. Miners         
Name: Robert D. Miners
Title: Director


By:     /s/ William James         
Name: William James
Title: Managing Director



Encore Capital Group, Inc.
Signature Pages to Amendment No. 1



--------------------------------------------------------------------------------






MORGAN STANLEY BANK, N.A., as Lender


By:     /s/ Christopher Winthrop        
Name: Christopher Winthrop
Title: Authorized Signatory




CALIFORNIA BANK & TRUST, as Lender

By:     /s/ Michael Powell    _______    
Name: Michael Powell
Title: Senior Vice President




FIRST BANK, as Lender


By:     /s/ Tomas J. Schmidt         
Name: Tomas J. Schmidt
Title: Vice President




AMALGAMATED BANK, as Lender


By:     /s/ Jackson Eng         
Name: Jackson Eng
Title: First Vice President




MUFG UNION BANK, N.A., as Lender


By:     /s/ Edmund Ozorio        
Name: Edmund Ozorio
Title: Vice President




CATHAY BANK, CALIFORNIA BANKING CORPORATION, as Lender


By:     /s/ Kenneth Xu         
Name: Kenneth Xu
Title: Assistant Vice President





7

--------------------------------------------------------------------------------






CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as Lender


By:     /s/ Jane S.C. Yang        
Name: Jane S.C. Yang
Title: VP & DGM




MANUFACTURERS BANK, as Lender


By:     /s/ Dirk Price_________        
Name: Dirk Price
Title: Vice President




BARCLAYS BANK PLC, as Lender


By:     /s/ Gregory Fishbein         
Name: Gregory Fishbein
Title: Assistant Vice President




RAYMOND JAMES BANK, N.A., as Lender


By:     /s/ Jason M. Williams        
Name: Jason M. Williams
Title: Assistant Vice President




FLAGSTAR BANK, as Lender


By:     /s/ Michael J. Sheehan     
Name: Michael J. Sheehan
Title: First Vice President




THE PRIVATEBANK AND TRUST COMPANY, as Lender


By:     /s/ Jennifer St. Aubin         
Name: Jennifer St. Aubin
Title: Managing Director



8

--------------------------------------------------------------------------------




CITIZENS BANK, NATIONAL ASSOCIATION (formally known as RBS CITIZENS, N.A.), as
Lender


By:     /s/ Megan Livingston         
Name: Megan Livingston
Title: Vice President




WESTERN ALLIANCE BANK, as Lender


By:     /s/ Chris Duranto        
Name: Chris Duranto
Title: Vice President




UBS AG, STAMFORD BRANCH, as Lender


By:     /s/ Lana Gifas         
Name: Lana Gifas
Title: Director


By:     /s/ Jennifer Anderson        
Name: Jennifer Anderson
Title: Associate Director




CTBC BANK CORP. (USA), as Lender


By:     /s/ Shahid Kathrada        
Name: Shahid Kathrada
Title: First Vice President







9

--------------------------------------------------------------------------------




Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) confirms and agrees that the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents to which it is a
party shall continue in full force and effect, and (c) acknowledges and agrees
that such pledge and security interest in the Collateral granted by it pursuant
to such Collateral Documents shall continue to secure the Obligations purported
to be secured thereby, as amended or otherwise affected hereby.
ENCORE CAPITAL GROUP, INC.
MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND INTERNATIONAL LLC
MIDLAND INDIA LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING LLC
MRC RECEIVABLES CORPORATION
MIDLAND FUNDING NCC-2 CORPORATION
PROPEL ACQUISITION LLC
PROPEL FUNDING LLC
ASSET ACCEPTANCE CAPITAL CORP.






By: /s/ Paul Grinberg         
Name: Paul Grinberg
Title: Treasurer









Encore Capital Group, Inc.
Signature Pages to Amendment No. 1



--------------------------------------------------------------------------------




Each of the undersigned hereby makes the representations and warranties set
forth above in this Amendment, consents to this Amendment and the terms and
provisions hereof and hereby (a) confirms and agrees that notwithstanding the
effectiveness of such Amendment, each Loan Document to which it is a party and
their respective payment, performance and observance obligations and liabilities
(whether contingent or otherwise) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that, on
and after the effectiveness of such Amendment, each reference in the Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) confirms and agrees that the pledge and security interest in the
Collateral granted by it pursuant to the Collateral Documents to which it is a
party shall continue in full force and effect, and (c) acknowledges and agrees
that such pledge and security interest in the Collateral granted by it pursuant
to such Collateral Documents shall continue to secure the Obligations purported
to be secured thereby, as amended or otherwise affected hereby.
ASSET ACCEPTANCE RECOVERY SERVICES, LLC
ASSET ACCEPTANCE SOLUTIONS
GROUP, LLC
ASSET ACCEPTANCE, LLC
LEGAL RECOVERY SOLUTIONS, LLC




By: ASSET ACCEPTANCE CAPITAL CORP., its Sole Manager




/s/ Paul Grinberg         
Name: Paul Grinberg
Title: Executive Vice President, Chief Financial Officer and Treasurer

Encore Capital Group, Inc.
Signature Pages to Amendment No. 1

